Citation Nr: 0702130	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  99-08 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes with chondrocalcinosis and painful motion of the 
right knee, based on limitation of flexion, currently rated 
as 10 percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
changes with chondrocalcinosis and painful motion of the 
right knee, based on limitation of extension, currently rated 
as 10 percent disabling.  

3.  Entitlement to an increased evaluation for other 
residuals of a right knee injury, currently rated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
changes with chondrocalcinosis and painful motion of the left 
knee, based on limitation of flexion, currently rated as 10 
percent disabling.  

5.  Entitlement to an increased evaluation for degenerative 
changes with chondrocalcinosis and painful motion of the left 
knee, based on limitation of extension, currently rated as 10 
percent disabling.  

6.  Entitlement to an increased evaluation for other 
residuals of a left knee injury, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979, and from April 1980 to March 1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The January 1999 rating decision 
confirmed and continued 10 percent ratings for service-
connected right and left knee injury residuals.  By a May 
2000 rating decision, separate 10 percent ratings were 
granted for degenerative changes with chondrocalcinosis and 
painful motion of each knee.  Thereafter, in an August 2006 
rating decision, additional 10 percent ratings were granted 
for degenerative changes with chondrocalcinosis and painful 
motion, based on limitation of extension, of each knee.  

Consequently, the veteran's appeal for higher ratings for 
knee injury residuals now includes the question of 
entitlement to higher separate ratings for degenerative 
changes and chondrocalcinosis involving both limitation of 
flexion and limitation of extension.  Given that the 
veteran's appeal was originally for a higher rating for all 
service-connected residuals of injury, and because of the 
RO's May 2000 and August 2006 rating actions, the Board has 
now characterized the issues on appeal as including those set 
forth on the title page.

Additionally, in a June 2000 rating decision, the RO denied 
the veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The veteran did not appeal that decision.  
In a May 2004 statement, the veteran argued that his ability 
to work was restricted by his service-connected bilateral 
knee disabilities.  As such, the Board interprets the 
veteran's contentions as again raising a claim for a TDIU.  
As the most recent claim for a TDIU has not been adjudicated 
by the RO, it is not before the Board; hence, it is referred 
to the RO for appropriate action.  (The veteran is also 
service connected for tinea pedis.)


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain, weakness, locking, effusion, 
and instability; objective findings reflect no more than a 
loss of 10 degrees of extension, flexion to 80 degrees, no 
ligamentous laxity, and X-ray findings of moderate to severe 
tricompartmental degenerative joint disease.  

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain, weakness, locking, effusion, 
and instability; objective findings reflect no more than a 
loss of 10 degrees of extension, flexion to 80 degrees, no 
ligamentous laxity, and X-ray findings of moderate to severe 
tricompartmental degenerative joint disease.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
degenerative changes with chondrocalcinosis and painful 
motion of the right knee, based on limitation of flexion, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2006).  

2.  The criteria for a rating greater than 10 percent for 
degenerative changes with chondrocalcinosis and painful 
motion of the right knee, based on limitation of extension, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5261 (2006).  

3.  The criteria for a rating greater than 10 percent for 
other residuals of a right knee injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic Code 5257 (2006).  

4.  The criteria for a rating greater than 10 percent for 
degenerative changes with chondrocalcinosis and painful 
motion of the left knee, based on limitation of flexion, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2006).  

5.  The criteria for a rating greater than 10 percent for 
degenerative changes with chondrocalcinosis and painful 
motion of the left knee, based on limitation of extension, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5261 (2006).  

6.  The criteria for a rating greater than 10 percent for 
other residuals of a left knee injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through March 2004, September 2005, and 
February 2006 notice letters, the RO notified the veteran of 
the legal criteria governing his claims and the evidence that 
had been considered in connection with his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in a 
September 2006 award letter, the RO provided the veteran 
notice regarding the assignment of effective dates and 
disability rating elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Here, following the issuance of the above-noted 
February 2006 notice letter, the veteran's claim was 
readjudicated and a supplemental statement of the case issued 
in September 2006.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the medical records associated with the 
veteran's VA treatment have been obtained and associated with 
the claims file.  Additionally, the veteran has undergone a 
number of VA examinations, the most recent in February 2006, 
to assess the severity of his bilateral knee disabilities.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of the veteran's claims that need to be obtained.  

In this regard, the Board notes that the veteran presented a 
copy of a favorable decision from the Social Security 
Administration (SSA) dated in July 1999.  The RO has made 
attempts to obtain the medical record upon which this 
decision was based.  In February 2006, SSA notified the RO 
that it was unable to locate those records associated with 
the veteran's disability award.  The veteran was notified in 
the September 2006 supplemental statement of the case that 
SSA records were unavailable.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 
9 Vet. App. 7 (1996). 

The veteran contends that he suffers from increased bilateral 
knee pain, along with additional symptoms of locking, 
popping, and swelling of his knees.  The veteran also 
contends that he has difficulty going up and down stairs.  
The RO has assigned the veteran three separate 10 percent 
disability ratings for each knee under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5257.  

The Board notes that under diagnostic code 5010, arthritis 
due to trauma is to be rated for degenerative arthritis under 
diagnostic code 5003.  Under diagnostic code 5003, 
degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Furthermore, under diagnostic code 5003, 
in the absence of limitation of motion, arthritis is rated as 
10 percent disabling with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups; and 20 
percent disabling with X-ray evidence of involvement of 2 or 
more major joints or 2 or more major joint groups, with 
occasional incapacitating exacerbations.  

A review of the claims file reflects a report of February 
2006 VA examination in which X-rays were noted to reveal 
moderate to severe tricompartmental degenerative joint 
disease of the right and left knees.  In this case, the 
veteran is receiving separate 10 percent disability ratings 
for painful motion based on limitation of flexion (diagnostic 
code 5260) and limitation of extension (diagnostic code 5261) 
of each knee.  See VAOPGCPREC 9-2004 (September 17, 2004).  
Under diagnostic code 5260, a 10 percent disability rating is 
warranted if flexion is limited to 45 degrees, a 20 percent 
disability rating if flexion is limited to 30 degrees, and a 
30 percent disability rating if flexion is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension under diagnostic code 5261 is rated 
10 percent disabling if extension is limited to 10 degrees, 
20 percent disabling if extension is limited to 15 degrees, 
30 percent disabling if extension is limited to 20 degrees, 
40 percent disabling if extension is limited to 30 degrees, 
and 50 percent disabling if extension is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Here, a report of October 1998 VA examination reflects on 
clinical evaluation that the veteran's knees did not exhibit 
effusion; there was mild quadriceps atrophy, and ligaments 
were stable.  Range of motion of the veteran's knees was 
noted as full extension and 90 degrees of flexion with pain.  
In the July 1999 SSA Notice of Decision, a summarization of 
the medical evidence reflects a June 1999 report of medical 
examination from a Dr. R. Bruce Newell.  Dr. Newell was noted 
as reporting that the veteran used a cane and walked with a 
very antalgic gait.  Otherwise, a February 1999 podiatry 
clinic note reflects an assessment of fasciitis and 
collapsing pes valgus bilaterally.  

In the above-noted report of February 2006 VA examination, 
the veteran reported that he had one incapacitating moment of 
bilateral knee pain per month and basically he was unable to 
move much at all for that whole day.  As far as repetitive 
use, the veteran indicated that if he had to do repetitive 
walking for long distances or did a lot of work around the 
house he experienced flare-ups of knee pain that bothered him 
for at least a day.  The veteran reported receiving steroid 
and hyaluronic acid injections into his knees, and also took 
medications to combat bilateral knee pain.  On initial 
clinical evaluation of the veteran's knees, the examiner 
noted a loss of 10 degrees of extension with flexion reported 
to 100 degrees.  After repetitive motion, which involved 
standing and squatting, the veteran was noted as having quite 
a bit of pain and the range of motion of his knees was 
limited due to pain and fatigue.  It was also noted that 
repetitive use testing by walking, as well as flexion and 
extension of the knees, resulted in a continued loss of 
extension of 10 degrees and an additional 20 degree loss of 
flexion, to 80 degrees.  

As a result, the Board finds that the clinical evidence does 
not suggest, even when functional loss due to pain is 
considered, that the veteran's right knee pain and/or left 
knee pain (as alleged) is so disabling as to approximate the 
level of impairment required for the assignment of a rating 
more than the current 10 percent for either limitation of 
flexion or limitation of extension of the right or left knee.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5260, 5261; DeLuca, 8 Vet. App. at 204-7.  Therefore, 
assignment of higher ratings under diagnostic code 5003 for 
degenerative changes and chondrocalcinosis in either the 
right knee or the left knee is not warranted.  

Otherwise, the Board does not find the clinical evidence 
demonstrates ankylosis of the knee (diagnostic code 5256), or 
malunion of the tibia or fibula with knee disability 
(diagnostic code 5262).  Likewise, while the veteran has 
complained of symptoms of locking, pain, and swelling of his 
knees, the clinical evidence does not demonstrate dislocation 
of semilunar cartilage (diagnostic code 5258).  

Additionally, as noted above, the veteran is receiving a 10 
percent rating for each knee under diagnostic code 5257 for 
other impairment of the knee (which includes recurrent 
subluxation or lateral instability).  Under this diagnostic 
code, a 10 percent rating is warranted for slight impairment, 
a 20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  As the veteran's symptoms 
associated with pain and limitation of motion of his knees 
are otherwise compensated for under diagnostic codes 5003, 
5010, 5260, and 5261, consideration of the veteran's knee 
disabilities under diagnostic code 5257 involves only the 
question of whether a higher evaluation is warranted based on 
recurrent subluxation or lateral instability.  See e.g., 38 
C.F.R. § 4.14 (2006) (The evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).   

Here, the medical evidence reflects that the veteran has been 
noted to use a cane and knee brace on his right knee to 
combat knee instability.  A September 2002 VA clinical record 
reflects the examiner's assessment of right knee pain without 
ligament instability.  In the report of February 2006 VA 
examination, the examiner noted the veteran's reported 
history of his knees giving out, and that the veteran wore a 
hinged-type knee brace on his right knee but otherwise no 
brace on his left knee.  On clinical evaluation, the veteran 
was stable to varus and valgus stress.  He was also stable to 
Lachman's and anterior drawer tests.  

In this case, the objective medical evidence does not reflect 
findings of lateral instability or subluxation of the 
veteran's right or left knees.  While the veteran has 
complained of weakness and giving away of his knees, and the 
most current medical evidence reflects his use of a knee 
brace on his right knee, at no time has a finding of 
subluxation or instability been reported by an examining 
physician.  Given the lack of subluxation or instability on 
clinical evaluation and the lack of other appreciable 
clinical findings, assignment of a rating more than the 
current 10 percent under diagnostic code 5257 for subluxation 
or lateral instability of either the right knee or left knee 
is not warranted.  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
bilateral knee disabilities are so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006) (cited 
to in the April 1999 statement of the case).  In this regard, 
in the report of February 2006 VA examination, the veteran 
was noted as reporting that because of bilateral knee pain he 
was unemployed.  Furthermore, the veteran indicated that he 
was unable to do any housework and did not do any yard work.  
The veteran reported that he lay around watching television 
and taking care of his children.  The examiner indicated that 
the veteran was able to do the majority of his activities, 
but due to pain he was required to move slowly.  



Here, the Board simply does not find evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or frequent periods of 
hospitalization, or evidence that the veteran's disability 
associated with either his right or left knee otherwise 
renders impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
criteria for higher evaluations for service-connected knee 
disabilities have not been met.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261.  


ORDER

A rating higher than 10 percent for degenerative changes with 
chondrocalcinosis and painful motion of the right knee, based 
on limitation of flexion, is denied.  

A rating higher than 10 percent for degenerative changes with 
chondrocalcinosis and painful motion of the right knee, based 
on limitation of extension, is denied.  

A rating higher than 10 percent for other residuals of a 
right knee injury is denied.  

A rating higher than 10 percent for degenerative changes with 
chondrocalcinosis and painful motion of the left knee, based 
on limitation of flexion, is denied.  

A rating higher than 10 percent for degenerative changes with 
chondrocalcinosis and painful motion of the left knee, based 
on limitation of extension, is denied.  



A rating higher than 10 percent for other residuals of a left 
knee injury is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


